DETAILED ACTION
This action is responsive to the Amendments and Remarks received 08/05/2022 in which no claims are cancelled, claims 1–7 and 9–15 are amended, and no claims are added as new claims.
Response to Arguments
On page 7 of the Remarks, Applicant contends, “the shape of the zero-out block of claim 1 may be a rectangular or square, for example, as shown in Fig. 6.”  Examiner notes Applicant’s Fig. 6 does not show non-square zero-out regions.  Furthermore, Examiner interprets the application as drawn to the idea that it is the block that can be rectangular, not the zero-out region.  In either event, it does not appear the claims explicitly recite any requirement that zero-out regions be other than square.
On pages 6–8 of the Remarks, Applicant contends the prior art is deficient for failing to teach or suggest the feature that the zero-out region is based on whether MTS is enabled.  Applicant makes an argument that enabling a coding feature is different from applying the coding feature.  Such an argument is not dispositive.  As the prior art explains, because MTS is computationally intensive, size restrictions are suggested to reduce computational load.  MTS is a process of trying out a number of possibilities to see which performs the best.  As with many coding decisions, there is a well-known tradeoff between complexity and bit reduction.  In this case, without regard to the final decision, the prior art teaches that going through the process of evaluating MTS may not be worth it for certain block sizes.  It is the process of MTS, i.e. whether it was enabled, that is the concern described in the prior art.  Therefore, Applicant’s argument regarding “enabled” vs. “applied” does not address the rationale described in the prior art.  In addition to the above, Examiner finds Applicant’s argument is a semantic one, not a technical one.  Under an obviousness analysis commensurate with 35 U.S.C. 103 jurisprudence, Examiner finds the skilled artisan would not be restricted to any hyper-definition regarding words like “enabled” vs. “applied.” Therefore, the argument is unpersuasive of error.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–15 are rejected under 35 U.S.C. 103 as being unpatentable over M. Koo, M. Salehifar, J. Lim, S. Kim, “CE 6-1.1 (c,d):  Fast DST-7/DCT-8 based on DFT and 32 point MTS based on skipping high frequency coefficients,” document Joint Video Experts Team of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-L0132, Macao, CN, Oct. 2018 and Lee (US 2021/0274197 A1).
Regarding claim 1, the combination of Koo and Lee teaches or suggests an image decoding method performed by a decoding apparatus, the method comprising:  receiving a bitstream including residual information; deriving transform coefficients for a current block based on the residual information; and deriving residual samples for the current block based on the transform coefficients (Koo does not teach the basics of video encoding/decoding; Examiner finds Applicant would admit that these features are prior art; Lee, ¶¶ 0003–0004:  teaches that residuals, the result of a prediction scheme, are transformed into the frequency domain for further compression encoding to form a bitstream; Obviously, for the decoding side, the bitstream is decoded), wherein the deriving of the transform coefficients comprises deriving a zero-out block related to a region in which a significant transform coefficient exists in the current block (Both Koo and Lee discussion zero-out regions of the transform block; Lee, Fig. 24 and accompanying language:  teaches a zero-out region of high frequency coefficients; Koo, Section 1.1:  teaches a zero-out region; Lee, ¶¶ 0339–0340:  teaches the last significant coefficient is only with respect to the non-zero out region and that significant coefficients could have been in the zero-out region that was skipped), wherein a width of the zero-out block is set to a first width related to a multiple transform selection (MTS) in which a plurality of transform kernels is used for the current block or a second width related to a size of the current block (Examiner notes MTS is a process of selecting from a plurality of transform kernels; Examiner notes this is a tricky or indirect way of saying that MTS is limited to being applied to 32x32 blocks or smaller; In order to simplify multiplications and memory usage, the prior art has suggested restricting the size of the MTS blocks to more manageable sizes for the transforms; Thus, for a 64x64 block, which is not eligible for MTS according to the prior art’s suggested simplification, such a block would have a sub-block sized (i.e. 32x32) zero-out region within it; see e.g. Lee’s Fig. 24, which illustrates the quad-tree structure of a 16x16 block that has a zero-out region of 8x8; Similarly, when the block is 32x32, the largest size block eligible for MTS, the zero-out region has a dimension (width or height) equal to or less than 16; Koo, Abstract:  teaches JVET-K0096 is the root document for the test results reported by Koo; JVET-K0096, Section 1.2:  teaches, “The maximum size of AMT supported in this proposal is 32×32. The 64×64 AMT that exists in BMS was omitted due to its computational complexity and memory usage.”  JVET-K0096 has authorship the same as the instant application and was incorporated in JVET-L0132, the publication relied upon for this rejection; AMT and MTS are synonymous to the skilled artisan; Adaptive multiple transform and multiple transform selection; see original claim 2 wherein this rationale is more clearly applicable), and wherein the width of the zero-out block is set to the first width or the second width based on flag information related to whether or not the MTS is enabled (Koo, Section 1.1:  teaches the zero out region is determined “when MTS flag is 1.”; Examiner notes MTS is a process of selecting from a plurality of transform kernels).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Koo, with those of Lee, because both references are drawn to the same field of endeavor and because although Koo is silent with respect to conventional coding requirements like residuals and transform coefficients, Lee demonstrates the level of skill in the art regarding how transform selection interfaces with residuals and transform coefficients in the decoding loop.  Thus, the combination amounts to a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Koo and Lee used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Koo and Lee teaches or suggests the image decoding method of claim 1, wherein based on the flag information indicating that the MTS is not enabled, the width of the zero out block is set to the second width (Examiner notes this is a tricky or indirect way of saying that MTS is limited to being applied to 32x32 blocks or smaller; In order to simplify multiplications and memory usage, the prior art has suggested restricting the size of the MTS blocks to more manageable sizes for the transforms; Thus, for a 64x64 block, which is not eligible for MTS according to the prior art’s suggested simplification, such a block would have a sub-block sized (i.e. 32x32) zero-out region within it; see e.g. Lee’s Fig. 24, which illustrates the quad-tree structure of a 16x16 block that has a zero-out region of 8x8; Similarly, when the block is 32x32, the largest size block eligible for MTS, the zero-out region has a dimension (width or height) equal to or less than 16; Koo, Abstract:  teaches JVET-K0096 is the root document for the test results reported by Koo; JVET-K0096, Section 1.2:  teaches, “The maximum size of AMT supported in this proposal is 32×32. The 64×64 AMT that exists in BMS was omitted due to its computational complexity and memory usage.”  JVET-K0096 has authorship the same as the instant application and was incorporated in JVET-L0132, the publication relied upon for this rejection; AMT and MTS are synonymous to the skilled artisan; Adaptive multiple transform and multiple transform selection; see also rationale for the rejection of claim 1).
Regarding claim 3, the combination of Koo and Lee teaches or suggests the image decoding method of claim 1, wherein the first width is 16 and the second width is less than or equal to 32 (Examiner interprets this claim as further limiting the scenario in claim 2 in which the zero-out block is otherwise set to 32, but is instead set to 16 when the 64x64 block indicates that it was partitioned into sub-units; Examiner notes this is nothing more than prior art quad-tree partitioning into smaller and smaller sub-blocks which Applicant’s US 2021/0235119 A1 depicts in Fig. 3A; Lee, Fig. 3:  illustrating quad-tree partitioning a block into sub-blocks; see also Lee, ¶¶ 0150–0156:  explains quad-tree portioning and specifically gives an example of a block of 64x64 being the base unit that is sub-divided into, e.g. 32x32 sub-blocks; Similarly (alternatively), and stated more simply, because MTS has a size restriction due to computational complexity and memory usage, when MTS is applied, there is a size restriction of 32x32 such that when MTS is enabled, the zero-out block must have a dimension of 16, whereas when MTS is not applied, there is no size restriction such that 64x64 blocks are allowable and thus 32x32 or smaller zero-out regions are allowable; see also rationale for the rejection of claim 1).
Regarding claim 4, the combination of Koo and Lee teaches or suggests the image decoding method of claim 1, wherein based on the width of the current block not being 32 or a height of the current block being 32 or more, the width of the zero-out block is set to the second width (Because MTS has a size restriction due to computational complexity and memory usage, when MTS is applied, there is a size restriction of 32x32 such that when MTS is enabled, the zero-out block must have a dimension of 16, whereas when MTS is not applied, there is no size restriction such that 64x64 blocks are allowable and thus 32x32 or smaller zero-out regions are allowable; Lee, Fig. 24:  illustrates the quad-tree structure of a 16x16 block has a zero-out region with dimensions half the block dimension, i.e. 8x8; From this teaching, the skilled artisan would know that a 32x32 block could have a 16x16 zero-out region; Examiner notes this claim leaves open the possibilities for binary-tree partitioning, i.e. rectangular partitions; Nevertheless, the skilled artisan would find it obvious that a zero-out region could be one-half the smaller dimension; Examiner notes claims 4 and 5 can be interpreted as simply addressing what the art sometimes refers to as “horizontal blocks” and “vertical blocks” in addressing separately the width and height of the zero-out regions; see e.g. Lee, ¶‌ 0157; see also rationale for the rejection of claim 1).
Regarding claim 5, the combination of Koo and Lee teaches or suggests the image decoding method of claim 1, wherein a height of the zero-out block is set to a first height related to the MTS or the second height related to the size of the current block, and wherein the height of the zero-out block is set to the first height or the second height based on the flag information (Because MTS has a size restriction due to computational complexity and memory usage, when MTS is applied, there is a size restriction of 32x32 such that when MTS is enabled, the zero-out block must have a dimension of 16, whereas when MTS is not applied, there is no size restriction such that 64x64 blocks are allowable and thus 32x32 or smaller zero-out regions are allowable; Lee, Fig. 24:  illustrates the quad-tree structure of a 16x16 block has a zero-out region with dimensions half the block dimension, i.e. 8x8; From this teaching, the skilled artisan would know that a 32x32 block could have a 16x16 zero-out region; Examiner notes this claim leaves open the possibilities for binary-tree partitioning, i.e. rectangular partitions; Nevertheless, the skilled artisan would find it obvious that a zero-out region could be one-half the smaller dimension; Examiner notes claims 4 and 5 can be interpreted as simply addressing what the art sometimes refers to as “horizontal blocks” and “vertical blocks” in addressing separately the width and height of the zero-out regions; see e.g. Lee, ¶‌ 0157; see also rationale for the rejection of claim 1).  
Regarding claim 6, the combination of Koo and Lee teaches or suggests the image decoding method of claim 5, wherein based on the flag information indicating that the MTS is not enabled, the height of the zero out block is set to the second height, wherein the first height is 16 and the second height is less than or equal to 32, and wherein based on the height of the current block not being 32 or the width of the current block being 32 or more, the height of the zero-out block is set to the second height (Examiner notes this is similar to claim 4, but the dimensions are reversed; Lee, ¶¶ 0129 and 0157:  teach that the partition direction is a “coding parameter” and informs the size of the blocks and sub-blocks; Examiner notes that the size of the blocks and sub-blocks determines the size of the transform kernel; Lee, ¶ 0227:  teaches the type of transform kernel used may depend on “coding parameters;” see also Koo, describing 16-point and 32-point transforms being selected for certain block sizes; Because MTS has a size restriction due to computational complexity and memory usage, when MTS is applied, there is a size restriction of 32x32 such that when MTS is enabled, the zero-out block must have a dimension of 16, whereas when MTS is not applied, there is no size restriction such that 64x64 blocks are allowable and thus 32x32 or smaller zero-out regions are allowable; Lee, Fig. 24:  illustrates the quad-tree structure of a 16x16 block has a zero-out region with dimensions half the block dimension, i.e. 8x8; From this teaching, the skilled artisan would know that a 32x32 block could have a 16x16 zero-out region; Examiner notes this claim leaves open the possibilities for binary-tree partitioning, i.e. rectangular partitions; Nevertheless, the skilled artisan would find it obvious that a zero-out region could be one-half the smaller dimension; Examiner notes claims 4 and 5 can be interpreted as simply addressing what the art sometimes refers to as “horizontal blocks” and “vertical blocks” in addressing separately the width and height of the zero-out regions; see e.g. Lee, ¶‌ 0157; see also rationale for the rejection of claim 1).
Regarding claim 7, the combination of Koo and Lee teaches or suggests the image decoding method of claim 1, wherein the residual information comprises last significant coefficient prefix information, and wherein a maximum value of the last significant coefficient prefix information is derived based on a size of the zero-out block (Koo, Section 1.1:  teaches “truncated unary binarization of the last coefficient position is adjusted considering maximum feasible position.”; Lee, ¶ 0340 and Figs. 21–23:  teach a syntax element for a last significant coefficient position prefix that adjusts the last coefficient to be outside the zero-out region such that the maximum range of the position is limited to a smaller value thus achieving bit savings).
Regarding claim 8, the combination of Koo and Lee teaches or suggests the image decoding method of claim 1, wherein the zero-out block is derived for a luma component of the current block (Lee, ¶ 0073:  explains a transform unit can be a luma component block; Koo, Tables:  shows the YUV components and thus shows the Y-component, which is the luma component).
Claim 9 lists the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rejection of claim 1 applies to the instant claim.
Claim 10 lists the same elements as claim 2, but is drawn to the corresponding encoding method.  Therefore, the rejection of claim 2 applies to the instant claim.
Claim 11 lists the same elements as claim 3, but is drawn to the corresponding encoding method.  Therefore, the rejection of claim 3 applies to the instant claim.
Claim 12 lists the same elements as claim 4, but is drawn to the corresponding encoding method.  Therefore, the rejection of claim 4 applies to the instant claim.
Claim 13 lists the same elements as claim 5, but is drawn to the corresponding encoding method.  Therefore, the rejection of claim 5 applies to the instant claim.
Claim 14 lists the same elements as claim 7, but is drawn to the corresponding encoding method.  Therefore, the rejection of claim 7 applies to the instant claim.
Claim 15 lists the same elements as claim 1, but is drawn to the product produced by the method of claim 1.  Therefore, the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
M. Koo, M. Salehifar, “CE 6.1.11: AMT replacement and restriction”, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC1/SC 29/WG 11 JVET-K0096, 11th meeting, Ljubljana, SI, 10-18 July 2018.
Kim (US 2021/0235119 A1) depicts quad-tree partitioning in e.g. Fig. 3A.
Zhao (US 2019/0246142 A1) teaches multiple transforms (e.g. ¶¶ 0087 and 0101) and zero-out methods (e.g. ¶¶ 0105, 0110, 0112, and 0123).
Sole Rojals (WO 2012/045037 A2) teaches zeroing-out high frequency coefficients (see Title).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481